DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements or structural relationships, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements/structures are described below: 
Claim 1 recites “… no pump and no metering is present in the ion return streams between the first and second outlets of the salt recovery stage and reinfusion into the blood discharged from the blood filtration stage.” Not having a pump or other driving force at this point leaves a gap in the structure.
Applicant’s fig. 5 is copied herein with some annotations.
The annotations are some pressure calculations expected in the various input and output lines.

    PNG
    media_image1.png
    698
    578
    media_image1.png
    Greyscale

The normal systolic blood pressure is about 120 mm Hg, or about 2.2 psi (gauge). Assuming no pressure drop in the vascular or access or fistula, the pressure expected in stage 1 is about 2.2 psi in line 503. No significant pressure drop can be expected from inlet 1 to outlet 2, and thus pressure in the outlet is also about 2.2 psi or slightly less. Now, by principles of hydraulics, line pressure between 1 and 2 (fistula) must be greater than the downstream pressure of the blood filter in stage 1.  Filter pressure drop applicant discloses is about 3 kPa, or about 0.5 psi, which means the pressure in outlet 3 is about 1.7 psi or less. After passing through the stage 2, pressure in lines 4 and 5 would be further less than 1.7 psi. 
From the RO side, the permeate is mixed with stage 2 outputs 4 and 6 and send back to the line 2 which is at a higher pressure. How would this system work without a driving force for the fluids in lines 4 and 6?
The term “without tubing” in claim 12 is indefinite because it is unclear how the filter is connected to the access port without a piece of tubing. One cannot attach a blood vessel to the filter unit; it requires a needle and a piece of tube.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The limitation in claim 1 cited above in the 112(b) rejection also appears to be new matter because there is no disclosure to support this.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be 
Claim(s) 1-20 are rejected under 103 as being unpatentable over Brown(US 3,579,441) in view of Stetson et al (US 2016/0058932). 


    PNG
    media_image2.png
    427
    1005
    media_image2.png
    Greyscale
 	Brown’s fig. 1C is copied herein, which is self-explanatory. Details in col. 9, lines 10-41. Ultrafilter 40 works under arterial pressure as in claim 1. Ultrafiltrate is passed through an electrodialyzer and then a hyperfiltration (reverse osmosis) membrane. Water stream from the hyperfilter is mixed with electrolytes (ions) back in the electrodialyzer and passed back into the blood stream. These are all as claimed. Claim 14 simply describes the membrane electrodialyzer, which is what is taught by Brown. While Brown does not explicitly teach the details of anionic and cationic membranes as claimed, it is implied, or such details would have been obvious to one of ordinary skill, or one could look up such details in the commercial literature. Electrodialyzers do require such membranes and therefore are implicit in Brown. (If applicant is disputing this topic, applicant must do so with appropriate evidence.)  Cannulas in Brown indicate access to the blood access port. Flow rates are only part of the process of using the device, and thus unpatentable. Also, one can back calculate the flow rates required from the suggested urine production of 2L/day by Brown. Stream 16 is urea stream. 
	Regarding the exclusion of pumps and metering devices as recited in claim 1, eliminating the metering pump when they are not necessary or desirable is prima facie obvious. MPEP 2144.04-II. In Brown, the required driving force can be generated by the reverse osmosis (hyperfiltration) pump 81 to drive the permeate and the electrolytes into the venous return, if the metering pump in the return line were to be eliminated, which would have been obvious to one of ordinary skill in the art. For example, Fig. 8 in Brown has only one pump, pump 81, which is capable of 800 psi output – see col. 7 lines 49-52.
Details of the RO membrane as in claims 16-18 are not patentable because applicant uses a commercial membrane by GE, which would have been obvious to one of ordinary skill. Since the details of the hyperfiltration membrane (same as RO membrane) is insufficient in Brown, and also due to the age of the reference, it would have been obvious to one of ordinary skill to look up and find more advanced and commercially available  membranes for this purpose.
Discharging urine into a bag is not patentable, but commonly practiced for proper disposal.
Regarding claims 4-11, Brown does not recite a graphene membrane for the blood filter, but having such a membrane would have been obvious as taught by Stetson ( details in rejection 1). Stetson teaches that graphene membrane is superior for blood filtration and artificial kidney due to its improved selectivity and permeation [0027-0029]. Therefore, it would have been obvious to one of ordinary skill to use the teaching of Stetson in Brown for the ultrafilter. Also, one would use more recent and better performing membranes such as taught by Stetson because of the age of Brown. Regarding the platelets of graphene, this is a standard structure graphene as described in Stetson, [0024], [0025] and [0031]. They are flat, layered nanocrystals of sizes as described, which are platelets or flakes.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/Primary Examiner, Art Unit 1777